DETAILED ACTION
Claims 1-36 are pending in the application and claims 1-36 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 2-9, 14-21, 26-33 are not rejected under 103 rejections. 

Priority 
Instant application is granted a priority date of 10/27/2015

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process. The limitations that covers vectors storing memory associations to another vector covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for depending off independent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 25 recites “ a computer memory " however fails to point out any hardware in the claim. As such, under the broadest reasonable interpretation covers a virtual memory. Therefore, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. 
Dependent claims are rejected for depending off claim 25

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-60 of app no. 16/391,900, claims 1-29 of app no. 17/389630, claims 32, 34, 37-40, 42, 44, 47-50, 52, 54, 57, 58, 60-67 of app no. 14924115. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the vector data store structure.
This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The instant application and the referenced copending application are claiming common subject matter, for illustration purposes only the system claims are shown below:

17289525
app no. 16/391,900
1. A data storage and retrieval system for a computer memory, the system comprising: 
at least one processor for configuring the computer memory to store data in accordance with a first header table, a first Vhash vector, and a first set of two or more data vectors; 

wherein: 
each of: the first Vhash vector and the two or more data vectors from the first set, are each assigned a respective unique identifier that is a content-based hash; 
the first header table includes an association between a first key label and a first VhashVector Hash, the first VhashVector Hash being a unique memory location reference associated with the first Vhash vector; 

each element of the first Vhash vector is configured to store a unique memory location reference associated with a corresponding data vector of the first set of data vectors; 

each element of each data vector of the first set of data vectors is configured to store a payload of data corresponding to a field associated with the first key label; and

each data vector of the first set of data vectors has an identical number of elements. 

2. The system of claim 1, wherein the at least one processor further configures the computer memory to store data in accordance with: 
a second header table, a second Vhash vector and a second set of two or more data vectors; 
wherein: 
the second Vhash vector, and the two or data vectors from the second set are each assigned a respective unique identifier that is a content-based hash; 
the second header table includes an association between a second key label and a second VhashVector Hash, 
the second VhashVector Hash being a unique memory location reference associated with the second Vhash vector; 
each element of the second Vhash vector is configured to store a unique memory location reference associated with a corresponding data vector of the second set of data vectors; 
each element of each data vector of the second set of data vectors is configured to store a payload of data corresponding to a field associated with the second key label; 
each data vector of the second set of data vectors has an identical number of elements as each data vector of the first set of data vectors; 
the first set of data vectors and the second set of data vectors have at least one data vector in common; and 
the first Vhash vector and the second Vhash vector each have at least one element configured to store a unique memory location reference in common, the at least one element configured to store a unique memory location reference in common in the first Vhash vector and the second Vhash vector is associated with the at least one data vector in common.  


31. A data storage and retrieval system for a computer memory, the system comprising: at least one processor for configuring the computer memory to store data in accordance with a first header table, a first Vhash vector, a first set of two or more data vectors, a second header table, a second Vhash vector and a second set of two or more data vectors; wherein: each of: the first Vhash vector, the two or more data vectors from the first set, the second Vhash vector, and the two or data vectors from the second set are each assigned a respective unique identifier that is a content-based hash; the first header table includes an association between a first key label and a first VhashVector Hash, the first VhashVector Hash being a unique memory location reference associated with the first Vhash vector; each element of the first Vhash vector is configured to store a unique memory location reference associated with a corresponding data vector of the first set of data vectors; each element of each data vector of the first set of data vectors is configured to store a payload of data corresponding to a field associated with the first key label;
each data vector of the first set of data vectors has an identical number of elements; the second header table includes an association between a second key label and a second VhashVector Hash, the second VhashVector Hash being a unique memory location reference associated with the second Vhash vector; each element of the second Vhash vector is configured to store a unique memory location reference associated with a corresponding data vector of the second set of data vectors; each element of each data vector of the second set of data vectors is configured to store a payload of data corresponding to a field associated with the second key label; each data vector of the second set of data vectors has an identical number of elements as each data vector of the first set of data vectors; and the first set of data vectors and the second set of data vectors have at least one data vector in common; and the first Vhash vector and the second Vhash vector each have at least one element configured to store a unique memory location reference in common, the at least one element configured to store a unique memory location reference in common in the first Vhash vector and the second Vhash vector is associated with the at least one data vector in common.
3. The system of claim 2, wherein: the content-based hash of each unique identifier of the first Vhash vector, the two or more data vectors from the first set, the second Vhash vector, and the two or data vectors from the second set, is a cryptographic hash.  

32. The system of claim 31, wherein the content-based hash is a cryptographic hash.
4. The system of claim 3, wherein the cryptographic hash is at least 16 bytes.
33. The system of claim 32, wherein the cryptographic hash is at least 16 bytes.
5. The system of claim 2, wherein: 
within the first set of data vectors, one of the data vectors is a first key vector, and each of the two or more data vectors of the first set of data vectors is sorted according to an order determined by the first key vector; and 
within the second set of data vectors, one of the data vectors is a second key vector, and each of the two or more data vectors of the second set of data vectors is sorted according to an order determined by the second key vector.  

34. The system of claim 31, wherein: within the first set of data vectors, one of the data vectors is a first key vector, and each of the two or more data vectors of the first set of data vectors is sorted according to an order determined by the first key vector; and within the second set of data vectors, one of the data vectors is a second key vector, and each of the two or more data vectors of the second set of data vectors is sorted according to an order determined by the second key vector.
6. The system of claim 5, wherein the first key vector is identical to the second key vector.
35. The system according to claim 34, wherein the first key vector is identical to the second key vector.
7. The system of claim 2, wherein: each data vector in the first set of data vectors comprises a subset of elements associated with a first group label, and wherein the computer memory further comprises a third header table that stores an association between the first group label and the first VhashVector Hash associated with the first Vhash vector.  

38. The computer system of claim 31, wherein each data vector in the first set of data vectors comprises a subset of elements associated with a first group label, and wherein the computer memory further comprises a third header table that stores an association between the first group label and the first VhashVector Hash associated with the first Vhash vector.
8. The system of claim 7, wherein: each element in the second Vhash vector stores a unique memory location reference associated with a data vector having a subset of elements associated with the first group label, and wherein the third header table further stores an association between the first group label and the second Vhash vector Hash associated with the second Vhash vector.  

39. The computer system of claim 38, wherein each element in the second VhashVector stores a unique memory location reference associated with a data vector having a subset of elements associated with the first group label, and wherein the third header table further stores an association between the first group label and the second VhashVector Hash associated with the second Vhash vector.
9. The system of claim 2, wherein: 
the first Vhash vector is associated with a first version; 
the second Vhash vector is associated with a second version; and 
the first header table further stores: 
an association between the first Vhash vector and the first version; and 
an association between the second Vhash vector and the second version.  

40. The system of claim 31, wherein: the first Vhash vector is associated with a first version; the second Vhash vector associated with a second version; and the first header table further stores: an association between the first Vhash vector and the first version; and an association between the second Vhash vector and the second version.
10. The system of claim 1, wherein: within the first set of data vectors, one of the data vectors is a first key vector, and each of the two or more data vectors of the first set of data vectors is sorted according to an order determined by the first key vector.
34. The system of claim 31, wherein: within the first set of data vectors, one of the data vectors is a first key vector, and each of the two or more data vectors of the first set of data vectors is sorted according to an order determined by the first key vector; and within the second set of data vectors, one of the data vectors is a second key vector, and each of the two or more data vectors of the second set of data vectors is sorted according to an order determined by the second key vector.
11. The system of claim 1, wherein the at least one processor is further configured to: 
determine a proposed new data vector to be referenced by the first Vhash vector; 
determine whether the computer memory is already storing a matching data vector that matches the proposed new data vector; 
when the computer memory is already storing the matching data vector, store a unique memory location reference associated with the matching data vector in the first Vhash vector; and 
when the computer memory is not already storing the matching data vector, store the proposed new data vector in the computer memory, and store a unique memory location reference associated with the proposed new data vector in the first Vhash vector.
36. The system of claim 31, wherein the at least one processor is further configured to: determine a proposed new data vector to be referenced by the second Vhash vector; determine whether the computer memory is already storing a matching data vector that matches the proposed new data vector; when the computer memory is already storing the matching data vector, store a unique memory location reference associated with the matching data vector in the second Vhash vector; and when the computer memory is not already storing the matching data vector, store the proposed new data vector in the computer memory, and store a unique memory location reference associated with the proposed new data vector in the second Vhash vector.
12. The system of claim 11, wherein: the at least one processor is further configured to determine whether the computer memory is already storing the matching data vector that matches the proposed new data vector by comparing a cryptographic hash of the proposed new data vector with a cryptographic hash of each data vector already stored in the computer memory.

37. The computer system of claim 36, wherein the at least one processor is further configured to determine whether the computer memory is already storing the matching data vector that matches the proposed new data vector by comparing a cryptographic hash of the proposed new data vector with a cryptographic hash of each data vector already stored in the computer memory.





17289525
17389630
1. A data storage and retrieval system for a computer memory, the system comprising: 
at least one processor for configuring the computer memory to store data in accordance with a first header table, a first Vhash vector, and a first set of two or more data vectors; 

wherein: 
each of: the first Vhash vector and the two or more data vectors from the first set, are each assigned a respective unique identifier that is a content-based hash; 
the first header table includes an association between a first key label and a first VhashVector Hash, the first VhashVector Hash being a unique memory location reference associated with the first Vhash vector; 

each element of the first Vhash vector is configured to store a unique memory location reference associated with a corresponding data vector of the first set of data vectors; 

each element of each data vector of the first set of data vectors is configured to store a payload of data corresponding to a field associated with the first key label; and

each data vector of the first set of data vectors has an identical number of elements. 

2. The system of claim 1, wherein the at least one processor further configures the computer memory to store data in accordance with: 
a second header table, a second Vhash vector and a second set of two or more data vectors; 
wherein: 
the second Vhash vector, and the two or data vectors from the second set are each assigned a respective unique identifier that is a content-based hash; 
the second header table includes an association between a second key label and a second VhashVector Hash, 
the second VhashVector Hash being a unique memory location reference associated with the second Vhash vector; 
each element of the second Vhash vector is configured to store a unique memory location reference associated with a corresponding data vector of the second set of data vectors; 
each element of each data vector of the second set of data vectors is configured to store a payload of data corresponding to a field associated with the second key label; 
each data vector of the second set of data vectors has an identical number of elements as each data vector of the first set of data vectors; 
the first set of data vectors and the second set of data vectors have at least one data vector in common; and 
the first Vhash vector and the second Vhash vector each have at least one element configured to store a unique memory location reference in common, the at least one element configured to store a unique memory location reference in common in the first Vhash vector and the second Vhash vector is associated with the at least one data vector in common.  


1. A data storage and retrieval system for a computer memory, the system comprising: at least one processor for configuring the computer memory to store data in accordance with a first header table, a first Vid vector, and a first set of two or more data vectors; wherein: the first header table includes an association between a first key label and a first VidVector Id, the first VidVector Id being a unique memory location reference associated with the first Vid vector; each element of the first Vid vector is configured to store a unique memory location reference associated with a corresponding data vector of the first set of data vectors; each element of each data vector of the first set of data vectors is configured to store a payload of data corresponding to a field associated with the first key label; and each data vector of the first set of data vectors has an identical number of elements.  
2. The system of claim 1, wherein the at least one processor further configures the computer memory to store data in accordance with: a second header table, a second Vid vector and a second set of two or more data vectors; the second header table includes an association between a second key label and a second VidVector Id, the second VidVector ID being a unique memory location reference associated with the second Vid vector; each element of the second Vid vector is configured to store a unique memory location reference associated with a corresponding data vector of the second set of data vectors; each element of each data vector of the second set of data vectors is configured to store a payload of data corresponding to a field associated with the second key label; each data vector of the second set of data vectors has an identical number of elements as each data vector of the first set of data vectors; the first set of data vectors and the second set of data vectors have at least one data vector in common; and the first Vid vector and the second Vid vector each have at least one element configured to store a unique memory location reference in common, the at least one element configured to store a unique memory location reference in common in the first Vid vector and the second Vid vector is associated with the at least one data vector in common.  

5. The system of claim 2, wherein: 
within the first set of data vectors, one of the data vectors is a first key vector, and each of the two or more data vectors of the first set of data vectors is sorted according to an order determined by the first key vector; and 
within the second set of data vectors, one of the data vectors is a second key vector, and each of the two or more data vectors of the second set of data vectors is sorted according to an order determined by the second key vector.  

3. The system of claim 2, wherein: within the first set of data vectors, one of the data vectors is a first key vector, and each of the two or more data vectors of the first set of data vectors is sorted according to an order determined by the first key vector; and within the second set of data vectors, one of the data vectors is a second key vector, and each of the two or more data vectors of the second set of data vectors is sorted according to an order determined by the second key vector.  

6. The system of claim 5, wherein the first key vector is identical to the second key vector.
4. The system of claim 3, wherein the first key vector is identical to the second key vector.  

7. The system of claim 2, wherein: each data vector in the first set of data vectors comprises a subset of elements associated with a first group label, and wherein the computer memory further comprises a third header table that stores an association between the first group label and the first VhashVector Hash associated with the first Vhash vector.  

5. The system of claim 2, wherein: each data vector in the first set of data vectors comprises a subset of elements associated with a first group label, and wherein the computer memory further comprises a third header table that stores an association between the first group label and the first VidVector Id associated with the first Vid vector.  

8. The system of claim 7, wherein: each element in the second Vhash vector stores a unique memory location reference associated with a data vector having a subset of elements associated with the first group label, and wherein the third header table further stores an association between the first group label and the second Vhash vector Hash associated with the second Vhash vector.  

6. The system of claim 5, wherein: each element in the second Vid vector stores a unique memory location reference associated with a data vector having a subset of elements associated with the first group label, and wherein the third header table further stores an association between the first group label and the second VidVector Id associated with the second Vid vector.  

9. The system of claim 2, wherein: 
the first Vhash vector is associated with a first version; 
the second Vhash vector is associated with a second version; and 
the first header table further stores: 
an association between the first Vhash vector and the first version; and 
an association between the second Vhash vector and the second version.  

7. The system of claim 2, wherein: the first Vid vector is associated with a first version; the second Vid vector is associated with a second version; and the first header table further stores: an association between the first Vid vector and the first version; and an association between the second Vid vector and the second version.  

10. The system of claim 1, wherein: within the first set of data vectors, one of the data vectors is a first key vector, and each of the two or more data vectors of the first set of data vectors is sorted according to an order determined by the first key vector.
8. The system of claim 1, wherein: within the first set of data vectors, one of the data vectors is a first key vector, and each of the two or more data vectors of the first set of data vectors is sorted according to an order determined by the first key vector.  

11. The system of claim 1, wherein the at least one processor is further configured to: 
determine a proposed new data vector to be referenced by the first Vhash vector; 
determine whether the computer memory is already storing a matching data vector that matches the proposed new data vector; 
when the computer memory is already storing the matching data vector, store a unique memory location reference associated with the matching data vector in the first Vhash vector; and 
when the computer memory is not already storing the matching data vector, store the proposed new data vector in the computer memory, and store a unique memory location reference associated with the proposed new data vector in the first Vhash vector.
9. The system of claim 1, wherein the at least one processor is further configured to: determine a proposed new data vector to be referenced by the first Vid vector; determine whether the computer memory is already storing a matching data vector that matches the proposed new data vector; when the computer memory is already storing the matching data vector, store a unique memory location reference associated with the matching data vector in the first Vid vector; and when the computer memory is not already storing the matching data vector, store the proposed new data vector in the computer memory, and store a unique memory location reference associated with the proposed new data vector in the first Vid vector.  

12. The system of claim 11, wherein: the at least one processor is further configured to determine whether the computer memory is already storing the matching data vector that matches the proposed new data vector by comparing a cryptographic hash of the proposed new data vector with a cryptographic hash of each data vector already stored in the computer memory.

10. The system of claim 9, wherein: the at least one processor is further configured to determine whether the computer memory is already storing the matching data vector that matches the proposed new data vector by comparing a hash of the proposed new data vector with a hash of each data vector already stored in the computer memory.





17289525
app no. 14924115
1. A data storage and retrieval system for a computer memory, the system comprising: 
at least one processor for configuring the computer memory to store data in accordance with a first header table, a first Vhash vector, and a first set of two or more data vectors; 

wherein: 
each of: the first Vhash vector and the two or more data vectors from the first set, are each assigned a respective unique identifier that is a content-based hash; 
the first header table includes an association between a first key label and a first VhashVector Hash, the first VhashVector Hash being a unique memory location reference associated with the first Vhash vector; 

each element of the first Vhash vector is configured to store a unique memory location reference associated with a corresponding data vector of the first set of data vectors; 

each element of each data vector of the first set of data vectors is configured to store a payload of data corresponding to a field associated with the first key label; and

each data vector of the first set of data vectors has an identical number of elements. 

2. The system of claim 1, wherein the at least one processor further configures the computer memory to store data in accordance with: 
a second header table, a second Vhash vector and a second set of two or more data vectors; 
wherein: 
the second Vhash vector, and the two or data vectors from the second set are each assigned a respective unique identifier that is a content-based hash; 
the second header table includes an association between a second key label and a second VhashVector Hash, 
the second VhashVector Hash being a unique memory location reference associated with the second Vhash vector; 
each element of the second Vhash vector is configured to store a unique memory location reference associated with a corresponding data vector of the second set of data vectors; 
each element of each data vector of the second set of data vectors is configured to store a payload of data corresponding to a field associated with the second key label; 
each data vector of the second set of data vectors has an identical number of elements as each data vector of the first set of data vectors; 
the first set of data vectors and the second set of data vectors have at least one data vector in common; and 
the first Vhash vector and the second Vhash vector each have at least one element configured to store a unique memory location reference in common, the at least one element configured to store a unique memory location reference in common in the first Vhash vector and the second Vhash vector is associated with the at least one data vector in common.  


32. A data storage and retrieval system for a computer memory, the system comprising: at least one processor for configuring the computer memory to store data in accordance with a first header table, a first Vid vector, a first set of two or more data vectors, a second header table, a second Vid vector and a second set of two or more data vectors; wherein: the first header table includes an association between a first key label and a first VidVector Id, the first VidVector Id being a unique memory location reference associated with the first Vid vector; each element of the first Vid vector is configured to store a unique memory location reference associated with a corresponding data vector of the first set of data vectors; each element of each data vector of the first set of data vectors is configured to store a payload of data corresponding to a field associated with the first key label; each data vector of the first set of data vectors has an identical number of elements; the second header table includes an association between a second key label and a second VidVector Id, the second VidVector ID being a unique memory location reference associated with the second Vid vector; each element of the second Vid vector is configured to store a unique memory location reference associated with a corresponding data vector of the second set of data vectors; each element of each data vector of the second set of data vectors is configured to store a payload of data corresponding to a field associated with the second key label; each data vector of the second set of data vectors has an identical number of elements as each data vector of the first set of data vectors; and the first set of data vectors and the second set of data vectors have at least one data vector in common; and the first Vid vector and the second Vid vector each have at least one element configured to store a unique memory location reference in common, the at least one element configured to store a unique memory location reference in common in the first Vid vector and the second Vid vector is associated with the at least one data vector in common.
5. The system of claim 2, wherein: 
within the first set of data vectors, one of the data vectors is a first key vector, and each of the two or more data vectors of the first set of data vectors is sorted according to an order determined by the first key vector; and 
within the second set of data vectors, one of the data vectors is a second key vector, and each of the two or more data vectors of the second set of data vectors is sorted according to an order determined by the second key vector.  

34. The system of claim 32, wherein: within the first set of data vectors, one of the data vectors is a first key vector, and each of the two or more data vectors of the first set of data vectors is sorted according to an order determined by the first key vector; and within the second set of data vectors, one of the data vectors is a second key vector, and each of the two or more data vectors of the second set of data vectors is sorted according to an order determined by the second key vector.
7. The system of claim 2, wherein: each data vector in the first set of data vectors comprises a subset of elements associated with a first group label, and wherein the computer memory further comprises a third header table that stores an association between the first group label and the first VhashVector Hash associated with the first Vhash vector.  

39. The computer system of claim 32, wherein each data vector in the first set of data vectors comprises a subset of elements associated with a first group label, and wherein the computer memory further comprises a third header table that stores an association between the first group label and the first VidVector Id associated with the first Vid vector.
8. The system of claim 7, wherein: each element in the second Vhash vector stores a unique memory location reference associated with a data vector having a subset of elements associated with the first group label, and wherein the third header table further stores an association between the first group label and the second Vhash vector Hash associated with the second Vhash vector.  

40. (previously presented)The computer system of claim 39, wherein each element in the second Vid vector stores a unique memory location reference associated with a data vector having a subset of elements associated with the first group label, and wherein the third header table further stores an association between the first group label and the second VidVector Id associated with the second Vid vector.
11. The system of claim 1, wherein the at least one processor is further configured to: 
determine a proposed new data vector to be referenced by the first Vhash vector; 
determine whether the computer memory is already storing a matching data vector that matches the proposed new data vector; 
when the computer memory is already storing the matching data vector, store a unique memory location reference associated with the matching data vector in the first Vhash vector; and 
when the computer memory is not already storing the matching data vector, store the proposed new data vector in the computer memory, and store a unique memory location reference associated with the proposed new data vector in the first Vhash vector.
37. (previously presented)The system of claim 32, wherein the at least one processor is further configured to: determine a proposed new data vector to be referenced by the second Vid vector; determine whether the computer memory is already storing a matching data vector that matches the proposed new data vector; when the computer memory is already storing the matching data vector, store a unique memory location reference associated with the matching data vector in the second Vid vector; and when the computer memory is not already storing the matching data vector, store the proposed new data vector in the computer memory, and store a unique memory location reference associated with the proposed new data vector in the second Vid vector.
12. The system of claim 11, wherein: the at least one processor is further configured to determine whether the computer memory is already storing the matching data vector that matches the proposed new data vector by comparing a cryptographic hash of the proposed new data vector with a cryptographic hash of each data vector already stored in the computer memory.

38. The computer system of claim 37, wherein the at least one processor is further configured to determine whether the computer memory is already storing the matching data vector that matches the proposed new data vector by comparing a hash of the proposed new data vector with a hash of each data vector already stored in the computer memory.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10, 13, 22, 25, 34 are/is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. US2015/0088902 in view of Claseman US2005/0283711 in view of Legler et al. US2016/0378750
Regarding claim 1, Nilsson teaches: at least one processor for configuring the computer memory to store data in accordance with a first header table, a first Vhash vector, and a first set of two or more data vectors; (Nilsson see paragraph 0047 computer readable memory and cpu and storing data structures with identifiers in memory)
wherein: 
each of: the first Vhash vector and the two or more data vectors from the first set, are each assigned a respective unique identifier that is a content-based hash; (Nilsson see paragraphs 0062 0068 0072 data structure such as vector to have a hash as a unique identifier)
each element of each data vector of the first set of data vectors is configured to store a payload of data corresponding to a field associated with the first key label; and (Nilsson see paragraph 0062 0082 vectors to store data and records corresponding to a vector and field types)
each data vector of the first set of data vectors has an identical number of elements.  (Nilsson see paragraph 0082 0083 table 8a vectors selection status, and frequency each have exactly 6 different elements)
Nilsson does not distinctly disclose: the first header table includes an association between a first key label and a first VhashVector Hash, the first VhashVector Hash being a unique memory location reference associated with the first Vhash vector;
each element of the first Vhash vector is configured to store a unique memory location reference associated with a corresponding data vector of the first set of data vectors;
However, Claseman teaches: the first header table includes an association between a first key label and a first VhashVector Hash, the first VhashVector Hash being a unique memory location reference associated with the first Vhash; (Claseman see paragraphs 0013 -0016 look up table with a hash associated key value pairs such that look up tables have pointers allocating memory for a given address in an expansion table where pointers read on memory location and hash associated with kvp reads on key label)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a of storing data in data structures as taught by Nilsson to include a look up table as taught by Claseman for the predictable result of more efficiently managing data
Further, the combination of Nilsson and Claseman does not appear to distinctly disclose: each element of the first Vhash vector is configured to store a unique memory location reference associated with a corresponding data vector of the first set of data vectors;
However, Legler teaches: each element of the first Vhash vector is configured to store a unique memory location reference associated with a corresponding data vector of the first set of data vectors; (Legler see paragraph 0039 0040 hash map is vector storing hashes as unique identifiers for data entries where hashmap reads on vhash vectors)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a of storing data in data structures as taught by Nilsson to include a hashmap taught by Legler for the predictable result of more efficiently managing data
	
	Regarding claim 10, Nilsson as modified further teaches: wherein: within the first set of data vectors, one of the data vectors is a first key vector, and each of the two or more data vectors of the first set of data vectors is sorted according to an order determined by the first key vector.  (Nilsson see paragraph 0082 0083 table 8a shows vectors selection, status, and frequency sorted based on an order of type, engine…. Based on the order of the vector specifying vectors, engine, transmissions. The vector labelling vector along with the different fields reads on key vector)
	
Regarding claims 13, 22, 25, 34, note the rejection of claim(s) 1 and 10. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 11, 23, 35 are/is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. US2015/0088902 in view of Claseman US2005/0283711 in view of Legler et al. US2016/0378750 in view of Stoytchev et al. US2015/0193431
	Regarding claim 11, Nilsson as modified further teaches: determine whether the computer memory is already storing a matching data vector that matches the proposed new data vector; 
when the computer memory is already storing the matching data vector, store a unique memory location reference associated with the matching data vector in the first Vhash vector; and 
when the computer memory is not already storing the matching data vector, store the proposed new data vector in the computer memory, and store a unique memory location reference associated with the proposed new data vector in the first Vhash vector.  (Legler see paragraph 0039 0040 hash map is vector storing hashes as unique identifiers for data entries and inserting new identifiers as a hash where inserting new identifiers means it is determined that there is not a hash already stored. Examiner notes the optional recitation in the claim)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a of storing data in data structures as taught by Nilsson to include a hashmap taught by Legler for the predictable result of more efficiently managing data
	Nilsson as modified does not teach: determine a proposed new data vector to be referenced by the first Vhash vector;
	Stoytchev teaches: determine a proposed new data vector to be referenced by the first Vhash vector; (Stoytchev see paragraph 0172  0219 vector is added to column of a matrix. Examiner notes that this also teaches determining that the new vector has not already been stored)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a of storing data in data structures as taught by Nilsson to include adding a vector taught by Stoytchev for the predictable result of more efficiently managing data

Regarding claims 22, 35, note the rejection of claim(s) 11. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 12, 24, 36 are/is rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. US2015/0088902 in view of Claseman US2005/0283711 in view of Legler et al. US2016/0378750 in view of Stoytchev et al. US2015/0193431 in view of Baldwin et al. US2015/0058582
	Regarding claim 12, Nilsson as modified further teaches: data vector (Nilsson see paragraph 0062 0082 vectors to store data and records corresponding to a vector and field types)
	Nilsson as modified does not teach: to determine whether the computer memory is already storing the matching data that matches the proposed new data by comparing a cryptographic hash of the proposed new data with a cryptographic hash of each data already stored in the computer memory
	Baldwin teaches: to determine whether the computer memory is already storing the matching data that matches the proposed new data by comparing a cryptographic hash of the proposed new data with a cryptographic hash of each data already stored in the computer memory. (Baldwin see paragraph 0005 0060 comparing hash values to already exiting hashes)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a of storing data in data structures as taught by Nilsson to include comparing hashes to known hashes taught by Baldwin for the predictable result of more efficiently managing data

Regarding claims 24, 36, note the rejection of claim(s) 12. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153